83 F.3d 438
Brenda M. Johnson, William Guice, Oliver Flemming, Jessie Alfordv.Desoto County Board of Commissioners of DeSoto County Boardof Commissioners, John Ed. Johnson, as Member of DeSotoCounty Board of Commissioners, Pual Whitlock as Member ofDeSoto County Board of Commisioners, Ed W. Horton, as Memberof DeSoto County Board of Commissioners, Raymond Stewart, asMember of DeSoto County Board of Commissioners, DeSotoCounty School Board, Rodney
NO. 94-3448
United States Court of Appeals,Eleventh Circuit.
Mar 27, 1996
M.D.Fla., 72
F.3d 1556

1
DENIALS OF REHEARING EN BANC.